Opinion by
Tilson, J.
At the trial it was shown by the testimony that the merchandise consists of hats known as harvest hats, valued at less than $3 per dozen, and similar in all material respects to those the subject of Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664). Upon the established facts and following the cited authority the items of merchandise imported or withdrawn for consumption prior to the effective date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at only 25 percent under paragraph 1504 (b) (5), and those items entered or withdrawn for consumption subsequent to said date were held dutiable at 12)4 percent under the same paragraph.